DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because “the length direction” and “the outer cable” on line 13 lacks antecedent basis.
Claim 2 is objected to because “the rotational force” and “the remote handle” on line 7 lack antecedent basis. 
Claim 3 is objected to because “the outer cable” on line 2 lacks antecedent basis.
Claim 4 is objected to because “the remote mounting bracket” on lines 2-3 lacks antecedent basis.  
Claim 6 is objected to because “the movement” on line 2 lacks antecedent basis.
Claim 7 is objected to because “the direction of pushing” on lines 2-3 lacks antecedent basis. 

Claim 10 is objected to because “the other end” on line 1 and “the same way” on line 2 lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. [Turner hereinafter, US 5,973,279].
Turner discloses [in Figs. 2-5] an exterior operation device of a molded case circuit breaker, comprising:  5a molded case circuit breaker [40] equipped with a handle [55]; a control assembly [52] rotatably installed to a mounting bracket [56] to which the molded case circuit breaker [40] is mounted, and configured to move the handle [55]; a remote control unit [annotated below] mounted separately from the molded case circuit breaker [40] and configured to provide an operation force to move the handle [55]; and 10a cable assembly [18] provided between the remote control unit and the molded case circuit breaker [40] and configured to transfer the operation force, wherein the cable assembly [18] includes: a first outer cable [col. 3, lines 27-28] connected to the remote control unit; an inner cable [62] having one end inserted to slide .  

    PNG
    media_image1.png
    769
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    722
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The objections to claims 3, 3, 6, 7, 9 and 10 must also be properly addressed.
In regard to claim 3, in combination with other limitations, the cable assembly further including a covering member that encloses the outer cable and the inner cable is neither disclosed nor suggested by the prior art. 
In regard to claim 5, in combination with other limitations, an insertion groove being ioinstalled on the inner cable, and a restraining member being mounted to expose from the insertion groove is neither disclosed nor suggested by the prior art. 
In regard to claim 10, in combination with other limitations, the other end of the 5inner cable including a second outer cable is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beatty, Jr. et al. [US 5,428,196], DeGrazia et al. [US 6,504,460] and Cloran et al. [US 9,218,920] disclose actuators for a circuit breaker that use a cable assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833